308 F.2d 806
Robert M. BOYCE, Plaintiff-Appellant,v.MERCHANTS FIRE INSURANCE COMPANY, Defendant-Appellee.
No. 65, Docket 27615.
United States Court of Appeals Second Circuit.
Argued Oct. 24, 1962.Decided Oct. 25, 1962.

Robert E. Cohn, Hartford, Conn.  (Shulansky & Cohn, Hartford, Conn., on the brief), for plaintiff-appellant.
Bruce W. Manternach, Hartford, Conn.  (Colin C. Tait and Robinson, Robinson & Cole, Hartford, Conn., on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and MOORE and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm for the reasons set forth in the careful and reasoned opinion of Judge Anderson reported at 204 F.Supp. 311 (D. of Conn.1962).